Interim Decision #1419

MATTER -OT

Tom

In Section 212 (a) (28) (I). Proceedings
A-13894479
Decided by Regional Commissioner August 21, 1964.

A native of Hungary and naturalized citizen of Canada, married to a naturalized citizen of the United States, who was a member of the Comninnist
Party of Hungary from 1948 to 1956, when he left Hungary, is granted
classification as a defector, pursuant to section. 212(a) (28) (I) (U), Immigration and Nationality Act, since his admission to the United States would
be in the public interest and he has tiemOlistMted oppositiou to COMMIUliCall
within the contemplation of that section, having testified that at the time of .
the 1966 Revolution he was a captain in the Hungarian army and aided the
revolutionaries by .ftunishing them ears, auto parts, and fuel; that he has
completely disavowed and, in tact, never believed in communism; that he
opposed communism in Canada since 1955 by spe_aidng out against communism among old-time Hungarians and by participating in plays to raise
money to send Hungarian re- fumes in Austrian camps; and six residents of
Canada attest to his active opposition to communism during the 6 to 7 years
they have known him.

The applicant is a' citizen of Canada, born October 2, 1914 in
Meson, Hungary.. He left Hungary in 1956, after the Revolution
failed,. and went to Viemfa where he applied for an immigrant visa
for the United States. When this was refused, he went to Canada
and was naturalized as a Canadian citizen on December 21, 1962. He
entered the United States as a temporary visitor on April 6, 1963,
and on April 18, 1968, married a naturalized citizen of the United
States. They are expecting the birth of their first child in May
1964. The applicant was employed in Canada as a painter and
laborer, and in the United States has been employed as an auto
mechanic
.
He admits membership in the Hungarian Workers'
Party, also known as the Communist Party - of Hungary (Magyar
Dolgozok Partija, or MDP) for 8 years, from 1948 to 1956, when he
left Hungary. He now seeks classification as a defector so that he
will be in a position to prosecute his application for status as & per8

Interim.Decisidn. dt1419

•

manent resident under section 245 of the Immigration and Nationality Act.
The applicant has testified that he joined the Social Democratic
Party in Hungary in 1548. This party merged with the Communist
Party a few months later, and he continued his membership after

the merger because the director of the hospital where he worked told
him he would lose his job if he dropped Ont. He estimated that two
thirds of the employees at the hospital were Communist Party members. He attended meetings of the Communiit Party regularly because he had to, and said that communism was taught at these meetings. Dues were not required, but he contributed money to the
party. The only . office he held was that of sports manager for a

group of about 30 Communist Party members who were employed
in the hospital where he worked., He testified that he served in the
Hungarian Army for about 7 years, from 1937 to 1943, and in: 1951
he 'voluntarily enlisted in the Hungarian Communist Army 'as" an
officer• candidate in -order to better himself, as he was poorly Paid
Yil..1140 hospital where he rroilrocl.:, He ieinained in the,: army until lie
WS :Hungary, in .1956 and attained rank of Captain. He testified
-that he continued his membership in. the Communist Party during
this 'entire period but held no office in the'perty ivhile he was in' the
army. • He said he was required to 'take political training and to
disseminate propagandabut wit..%not'vquired to recruit party,rnem- .
• • -The appliamt has testified that at the'-time thb•1056iRerolution
in Hungary, hewas a captain in the army, in•chtirge. of 'cars and •
helped the Revolutionaries by furnishing them with cars, auto parts
and .fnel. He also testified !that he has completely disavoived. comMunism,:and in fact never believed communism. He ,claims to
have opposed communism in Canada since 1956 by speaking out
against communism among Old-tithe Hungarians and by partkipatink
in:plays . to raise money to send to Ifungarian. refageeeln 'Austrian
camps: ' The file contains statements by six' residents' Of Canada who
have linaiezahe applicant for '6 to"?' yews.' All 'aittiet!to 114 active
opposition tb communism during the time tHey have known hith.' The
re14•contains a Attune/it by`the"R.ev: Louis 3: Horanyi of Our Lady
13f ilitmgary Catholic .Church in Vancouver, 'Canada, certifying that
the-applicant was a• member of that •i5hurlY for 5 years and recomthendine• him as a trustworthy cinch reliable person of good reputa-

Security checks by this Service has disclosed no additional derogatory information concerning this sallied;
After a careful review of the record it is concluded that the applicant has demonstrated opposition to communism as.contemplated
tion.

4

Interi313 Decisidn #1419
by section 212(a) (28) (I) (ii) of the Immigration and Nationality
Act and that his admission to the United States would be in the
public interest. .
ORDER: It is ordered that the application for status as a defector
pursuant to section 212(a) (28) (I) (ii) of the Immigration and Nationality Act be granted.

5.

